Citation Nr: 0639527	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  05-00 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for right tibia stress 
fracture residuals.

3.  Entitlement to service connection for migraine headaches, 
a kidney disability, and a bilateral shoulder disability.

4.  Entitlement to an increased rating for os calcis stress 
fracture of the right foot, with traumatic arthritis, 
currently assigned a 10 percent evaluation.

5.  Entitlement to an increased rating for os calcis stress 
fracture of the left foot, with traumatic arthritis, 
currently assigned a 10 percent evaluation.

6.  Entitlement to a higher initial evaluation for arthritis 
of the thoracic spine, currently assigned a 10 percent 
evaluation.

7.  Entitlement to a higher initial evaluation for 
hypertension, currently assigned a 10 percent evaluation.  
REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from January 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of May 2004, which granted service connection for bilateral 
hearing loss, and assigned a noncompensable rating.  

The remaining issues are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's bilateral hearing loss is manifested by hearing 
loss corresponding to auditory acuity level II in the right 
ear and level III in the left ear.   


CONCLUSION OF LAW

The criteria for a compensable evaluation for bilateral 
hearing loss are not met.
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected bilateral 
hearing loss warrants a compensable disability evaluation.  
He states that he has had increasing difficulties with 
hearing since service.  Disability ratings are determined by 
the application of a schedule of ratings based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Although the disability must be considered 
in the context of the whole recorded history, including 
service medical records, the present level of disability is 
of primary concern in determining the current rating to be 
assigned.  See 38 C.F.R. § 4.2 (2005); Francisco v. Brown, 7 
Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The effective date for the grant of service connection is in 
January 2004.  In initial rating cases, separate ratings can 
be assigned for separate periods of time based on the facts 
found; therefore, all evidence of the veteran's condition 
since the effective date must be carefully considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.

Organic impairment of hearing acuity is rated by using 
audiological test results, and the basic rating method 
involves using both the results of controlled speech 
discrimination tests (Maryland CNC) and the average decibel 
threshold level as measured by pure tone audiometry tests at 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Tests 
are conducted without hearing aids.  The rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85. 


On an authorized audiological evaluation in April 2004, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
40
80
90
56
LEFT
15
65
85
95
65

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 88 percent in the left ear.  

The assignment of a disability rating for hearing impairment 
is "derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometry evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1993).  The application of the 
findings obtained on the 2004 audiometry examinations to 
Table VI resulted in the numeric designation of II in the 
right ear and III in the left ear.  The application of these 
numeric designations to Table VII warrants a noncompensable 
evaluation.  38 C.F.R. § 4.85, Code 6100.  

The Board is bound by the application of the facts of the 
case to the law, and the criteria pertaining to hearing loss 
are explicitly circumscribed by regulation.  See Lendenmann.  
A private audiology report, dated in December 2003, was 
submitted, but the findings do not show that the Maryland CNC 
test was employed, nor are the hearing threshold levels 
presented in a format such as to permit the Board's 
interpretation.  The Board is prohibited from making 
conclusions based on its own medical judgment.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  Nevertheless, on that 
examination, the examiner noted mild to moderately severe to 
profound hearing loss in high frequencies.  The VA 
examination, which was conducted after the private 
examination, similarly noted mild sloping to severe 
sensorineural hearing loss.  

Where circumstances warrant, there is also a method for 
rating exceptional patterns of hearing impairment.  The 
regulation delineates two situations in which such 
consideration is deemed appropriate-the first requires that 
the puretone thresholds in the specified frequencies of 1000, 
2000, 3000, and 4000 Hertz must all be 55 decibels or more.  
38 C.F.R. § 4.86(a).  The second requires that the puretone 
threshold at 1000 Hertz be 30 decibels or less, and 70 
decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(b).  The 
results of the veteran's hearing tests do not meet the 
criteria for rating under that regulation.

The VA hearing test confirms that the veteran's bilateral 
hearing loss is properly rated noncompensable.  There have 
been no periods of time, since the effective date of service 
connection, during which a compensable disability rating has 
been warranted; thus "staged ratings" are not warranted.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).  The preponderance 
of the evidence is against the claim for a compensable rating 
for bilateral hearing loss.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  38 U.S.C. 
§ 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

This appeal stems from the original grant of service 
connection in May 2004, for which VCAA notice was provided in 
March 2004.  The March 2004 notification letter did not 
explicitly include any information pertaining to the evidence 
necessary to substantiate a claim for a higher rating.  
However, once service connection is granted, the notice 
requirements of 38 U.S.C.A. § 5103(a) are satisfied; no 
further notice is needed should the veteran appeal some 
aspect of the initial grant of service connection.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006); Cf. Sutton v. 
Nicholson, No. 01-1332 (U.S. Vet. App. September 20, 2006) 
(compliance with 38 U.S.C.A. § 5103(a) notice was not 
required in an appeal for an increased rating from a pre-VCAA 
grant of service connection); and VAOPGCPREC 8-2003 (Notices 
of Disagreement do not constitute new claims requiring VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue).  

Even if notice requirements do apply in this case, another 
letter was provided to the veteran in May 2004, which gave 
him actual knowledge that evidence establishing the severity 
of his disability was required.  In addition to providing the 
general notice laid out in Pelegrini II, the letter told the 
veteran specifically that the evidence must show a service-
connected disability had worsened to warrant an increased 
rating. Such notice is sufficient to satisfy the duty to 
notify in claims for increased ratings.  Cf. Overton v. 
Nicholson, No. 02-1814 (U.S. Vet. App. September 22, 2006) 
(where the notice of the need for evidence showing an 
increased disability without providing the applicable ratings 
provisions was sufficient for VCAA notice requirements).   
The May 2004 letter advised the claimant of the information 
necessary to substantiate his higher rating claim, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  He was also told to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He 
was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  While the 
veteran was not provided information regarding the effective 
date of a grant of benefits, the failure to provide notice as 
to these matters is harmless error, since there is no 
monetary award or an effective date to be assigned as a 
result of this decision.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, the duty to notify has been 
satisfied.  

The Board also concludes VA's duty to assist has been 
satisfied.  The claimant's service and all potentially 
relevant VA medical records are in the file.  He was afforded 
a VA examination in April 2004, and has made no specific 
contentions that his disability has increased in severity 
since then.  All private records identified and authorized 
have been obtained, and these records contain no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disorders 
since he was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The 2004 VA 
examination report is thorough and is adequate upon which to 
base a decision.

Thus, VA satisfied its duties to inform and assist the 
claimant at every stage of this case, and he is not 
prejudiced by the Board entering a decision on this issue at 
this time.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


ORDER

A compensable evaluation for bilateral hearing loss is 
denied.


REMAND

In addition to the certified issue, the file contains a 
number of other claims which have been filed, and thus have 
necessitated initial development, at the same time a Board 
decision was on appeal to the U.S. Court of Appeals for 
Veterans Claims (Court), a reconsideration motion was filed 
with the Board, and an issue was on remand to the AMC.  In 
the meantime, additional evidence has continued to be 
submitted on numerous occasions, and new increased rating 
claims were filed shortly after being denied in a Board 
decision in 2002.  Since all of these actions require the 
claims folder, copies of the claims file or "dummy" files 
must be maintained to accommodate the required actions.  
Inevitably, this has resulted in VA's failure to complete 
some of the necessary actions.  


Specifically, the issue of service connection for residuals 
of a right tibia fracture was denied by the Board in October 
2002.  Pursuant to a joint motion filed by the parties, the 
Court vacated and remanded that issue to the Board for 
additional development.  In turn, the Board remanded the 
issue, in January 2004, for an examination, followed by 
readjudication and issuance of a supplemental statement of 
the case, if warranted.  While the examination was conducted, 
in April 2004, the file does not reflect that the claim has 
been readjudicated, or a supplemental statement of the case 
furnished; these additional actions must be accomplished 
before the issue is returned to the Board.  

In addition, in a statement received in January 2005, the 
veteran, through his representative, submitted a notice of 
disagreement with a rating decision dated in November 2004, 
which denied entitlement to service connection for migraine 
headaches, a kidney disability, and a bilateral shoulder 
disability, and to increased ratings for os calcis stress 
fracture, with traumatic arthritis, of the right and left 
feet, each assigned a 10 percent evaluation.  That decision 
also granted service connection for arthritis of the thoracic 
spine, and the notice of disagreement expressed disagreement 
with the 10 percent rating assigned.  Finally, the notice of 
disagreement disagreed with the assignment of a 10 percent 
rating for hypertension, granted in an October 2004 rating 
decision which also granted service connection for the 
disability.  As the veteran has not yet been furnished with 
an initial statement of the case with regard to these issues, 
appropriate action must be taken.  See Manlincon v. West, 
12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a supplemental statement of the 
case on the claim for service connection 
for residuals of stress fracture of the 
right tibia, in light of all relevant 
evidence of record to include the April 
2004 VA examination.    

2.  Issue the veteran and his 
representative a statement of the case 
with respect to the following issues 
appealed in a January 2005 notice of 
disagreement:
*	entitlement to service connection for 
migraine 
headaches, a kidney disability, and a 
bilateral shoulder disability; 
*	entitlement to increased ratings for 
os calcis 
stress fractures, with traumatic 
arthritis, of the right and left feet, 
each assigned a 10 percent evaluation;
*	entitlement to initial evaluations in 
excess 
of 10 percent for arthritis of the 
thoracic spine and hypertension.
The veteran should be informed that he 
must file a timely and adequate 
substantive appeal in order to perfect an 
appeal of any issue to the Board.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b).  
If a timely substantive appeal is not 
filed, the claims should not be certified 
to the Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



______________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


